     Case 2:21-cv-00489-TLN-AC Document 29 Filed 09/10/21 Page 1 of 3


 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    PATRICK BRADY,
10                 Plaintiff-Appellant,                  No. 2:21-cv-00489-TLN-AC

11                                                       Ninth Circuit Case No. 21-16386

12           v.

13    SCOTT JONES, Sheriff, et al.,                      ORDER FINDING APPEAL FRIVOLOUS
                                                         AND REVOKING IN FORMA PAUPERIS
14                Defendants-Appellees,                  STATUS

15

16

17

18

19

20          This is a closed federal civil rights action. Plaintiff Patrick Brady (“Plaintiff”), a federal

21   pretrial detainee being held in the Sacramento County Jail, appeals to the Ninth Circuit Court of

22   Appeals this Court’s dismissal of his action without leave to amend. (ECF No. 25.) The Ninth

23   Circuit referred the matter to this Court for a determination of whether Plaintiff’s in forma

24   pauperis (“IFP”) status “should continue for this appeal or whether the appeal is frivolous or

25   taken in bad faith.” (ECF No. 28.) The Court determines that Plaintiff’s IFP status should not

26   continue.

27          “An appeal may not be taken in forma pauperis if the trial court certifies in writing that it

28   is not taken in good faith.” 28 U.S.C. § 1915(a)(3). “The test for allowing an appeal in forma
      Case 2:21-cv-00489-TLN-AC Document 29 Filed 09/10/21 Page 2 of 3


 1   pauperis is easily met . . . [t]he good faith requirement is satisfied if the [appellant] seeks review

 2   of any issue that is ‘not frivolous.’ ” Gardner v. Pogue, 558 F.2d 548, 550–51 (9th Cir. 1977)

 3   (quoting Coppedge v. United States, 369 U.S. 438, 445 (1962)); see also Hooker v. Am. Airlines,

 4   302 F.3d 1091, 1092 (9th Cir. 2002) (noting that an appeal is taken in “good faith” if it seeks

 5   review of “non-frivolous” issues and holding that if at least one issue or claim is non-frivolous,

 6   the appeal must proceed IFP as a whole). An action is frivolous “where it lacks an arguable basis

 7   either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). In other words, the term

 8   “frivolous,” as used in § 1915 and when applied to a complaint, “embraces not only the

 9   inarguable legal conclusion, but also the fanciful factual allegation.” Id.

10          As thoroughly detailed by the magistrate judge in the June 24, 2021 findings and

11   recommendations and subsequently adopted by this Court on August 6, 2021, Plaintiff’s

12   complaint was frivolous. (ECF No. 23 (adopting in full the findings and recommendations at

13   ECF No. 20).) More specifically, Plaintiff’s claims failed as a matter of law and amendment

14   would be futile because: (1) Plaintiff alleges facts showing a legitimate government purpose for

15   his placement in a total separation unit, which is fatal to his due process claim; (2) Plaintiffs’

16   second and third claims are not ripe; and (3) the nature of the purported dangers specified in

17   Plaintiff’s deliberate indifference claim are indisputably speculative. (See ECF No. 20 at 6–9.)

18   In sum, there are no valid grounds on which an appeal can be based, given that none of the

19   arguments Plaintiff made to this Court would be non-frivolous if made again on appeal.

20          Based on the record before it, the Court finds and certifies that any appeal taken from its
21   August 6, 2021 Order dismissing Plaintiff’s action (ECF No. 23) is frivolous and not taken in

22   good faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3)(A); Hooker, 302 F.3d at 1092;

23   Neitzke, 490 U.S. at 325. Accordingly, Plaintiff’s IFP status is hereby REVOKED.

24          The Clerk of the Court is directed to notify Plaintiff and the Ninth Circuit of this Order

25   forthwith. See Fed. R. App. P. 24(a)(4). Plaintiff may file a motion for leave to proceed IFP on

26   appeal in the Ninth Circuit within thirty (30) days after service of notice of this Order. See Fed.
27   ///

28   ///
                                                         2
      Case 2:21-cv-00489-TLN-AC Document 29 Filed 09/10/21 Page 3 of 3


 1   R. App. P. 24(a)(5). Any such motion “must include a copy of the affidavit filed in the district

 2   court and the district court’s statement of reasons for its action.” Id.

 3          IT IS SO ORDERED.

 4   Dated: September 7, 2021

 5

 6

 7
                                             Troy L. Nunley
 8                                           United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
